
	
		I
		112th CONGRESS
		2d Session
		H. R. 6599
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2012
			Mr. Kucinich (for
			 himself, Ms. Eddie Bernice Johnson of
			 Texas, Ms. Moore,
			 Mr. Conyers,
			 Mr. Hinchey,
			 Mr. Filner,
			 Ms. Woolsey,
			 Mr. Nadler,
			 Mr. Honda,
			 Mr. Grijalva,
			 Mr. Moran, and
			 Mr. Jackson of Illinois) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to protect
		  children’s health by denying any deduction for advertising and marketing
		  directed at children to promote the consumption of food at fast food
		  restaurants or of food of poor nutritional quality.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Subsidizing Childhood Obesity
			 Act.
		2.Denial of
			 deduction for advertising and marketing directed at children to promote the
			 consumption of food at fast food restaurants or of food of poor nutritional
			 quality
			(a)In
			 generalPart IX of subchapter
			 B of chapter 1 of the Internal Revenue Code of 1986 (relating to items not
			 deductible) is amended by adding at the end the following new section:
				
					280I.Denial of
				deduction for advertising and marketing directed at children to promote the
				consumption of food at fast food restaurants or of food of poor nutritional
				quality
						(a)In
				generalNo deduction shall be allowed under this chapter with
				respect to—
							(1)any advertisement and marketing primarily
				directed at children for purposes of promoting the consumption by children
				of—
								(A)any food from any
				fast food restaurant,
								(B)any food of poor
				nutritional quality, and
								(C)any brand under which the majority of
				products are food of poor nutritional quality, and
								(2)any of the following which are incurred or
				provided primarily for purposes described in paragraph (1):
								(A)Travel expenses
				(including meals and lodging).
								(B)Goods or services of a type generally
				considered to constitute entertainment, amusement, or recreation or the use of
				a facility in connection with providing such goods and services.
								(C)Gifts.
								(D)Other promotion
				expenses.
								(b)Food of poor
				nutritional qualityFor
				purposes of this section, the term food of poor nutritional
				quality means food and beverages that are determined by the Secretary
				(in consultation with the Secretary of Health and Human Services and the
				Federal Trade Commission) to be inconsistent with the most recent Dietary
				Guidelines for Americans published under section 301 of the National Nutrition
				Monitoring and Related Research Act of 1990 (7 U.S.C. 5341).
						(c)RegulationsThe Secretary shall (in consultation with
				the Secretary of Health and Human Services and the Federal Trade Commission)
				prescribe such regulations as may be necessary to carry out the purposes of
				this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections for such part IX is amended by
			 adding at the end the following new item:
				
					Sec. 280I. Denial of deduction for
				advertising and marketing directed at children to promote the consumption of
				food at fast food restaurants or of food of poor nutritional
				quality..
				
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act in taxable years
			 ending after such date.
			
